DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 15, 23, 25, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2016/0163950) in view of Caillat et al. (US 2002/0014261) and Tsuneoka et al. (US 2006/0118159), and further in view of Kim et al. (US 2014/0096809).
Regarding claims 1, 23 and 25, Liao et al. discloses a thermoelectric module (700 in fig. 7, 400 in fig. 11, 900 in fig. 14) comprising;
a first substrate (720, fig. 7, 420 in fig. 11, 920 in fig. 14) provided with a first electrode (740 in fig. 7, 440 in fig. 11, 990 in fig. 14, [0031-0032], [0038-0039], [0043-0045], also see [0020-0025] as Liao et al. discloses ’20 is a substrate and ’40 is an electrode formed on substrate ’20);
a second substrate (710 in fig. 7, 410 in fig. 11, 910 in fig. 14) provided with a second electrode (730A-B in fig. 7, 430A-B in fig. 11, 930A-B in fig. 14) and disposed opposite to the first substrate (720, 420 and 920, see figs. 7, 11 and 14, also see [0020-0025] as Liao et al. discloses ’10 is a substrate and ’30 is the electrode formed on substrate ’10);
a plurality of stacked thermoelectric elements (or columns shown in figs. 7, 11 and 14) being spaced apart and disposed between the first substrate (720 in fig. 7, 420 in fig. 11, 920 in fig. 14) and the second substrate (710 in fig. 7, 410 in fig. 11, 910 in fig. 14), each stacked thermoelectric element comprises: 
a first thermoelectric element (756AH and 756BH in fig. 7, 456AH and 456BH in fig. 11, 956AH and 956BH in fig. 14) electrically connected to the first electrode (740 in fig. 7, 440 in fig. 11, 990 in fig. 14),
a second thermoelectric element (756AL and 756BL in fig. 7, 456AL and 456BL in fig. 11, 956AL and 956BL in fig. 14) electrically connected to the second electrode (730A-B in fig. 7, 430A-B in fig. 11, 930A-B in fig. 14),
a second bonding layer (770 in fig. 7, 470 in fig. 11, 970 in fig. 14, see [0020-0025] as Liao et al. discloses ’70 is a bonding layer) connected to the first substrate (720 in fig. 7, 420 in fig. 11, 920 in fig. 14) and the first thermoelectric element  (756AH-BH, 456AH-BH, 956AH-BH, see figs. 7, 11 and 14), and
a third bonding layer (760 in fig. 7, 460 in fig. 11, 960 in fig. 14, see [0020-0025] as Liao et al. discloses ’60 is a bonding layer) connected to the second substrate (710, 410, 910) and the second thermoelectric material (756AL-BL, 456AL-BL, 956AL-BL); 
a first diffusion barrier layer (754 in fig. 7, 454 in fig. 11, 954 in fig. 14, see [0020-0025]) disposed between the second bonding layer (770 in fig. 7, 470 in fig. 11, 970 in fig. 14) and the first thermoelectric elements 756AH and 756BH in fig. 7, 456AH and 456BH in fig. 11, 956AH and 956BH in fig. 14), 
a second diffusion barrier layer (752 in fig. 7, 452 in fig. 11, 952 in fig. 14, also see [0020-0025]) disposed between the third bonding layer 760 in fig. 7, 460 in fig. 11, 960 in fig. 14) and the second thermoelectric element (756AL and 756BL in fig. 7, 456AL and 456BL in fig. 11, 956AL and 956BL in fig. 14).
1) Liao et al. the first thermoelectric element (or the first semiconducting material) is bonded to the second thermoelectric element (or the second semiconducting material) through a diffusion barrier layer (753 in fig. 7, 453 in fig. 11, or 953 in fig. 14), and the thermoelectric elements are sintered (or heating treatment) for boding the layers (see [0049] and claim 17).
Liao et al. does not disclose the first thermoelectric element bonded to the second thermoelectric element through a first bonding layer, a third diffusion barrier layer and a fourth diffusion barrier layer in figs. 7, 11 and 14 such that the first thermoelectric element is connected to the first bonding layer, the second thermoelectric element is connected to the first bonding layer, the third diffusion barrier layer is disposed between the first bonding layer and the first thermoelectric element, and the fourth diffusion barrier layer is disposed between the first bonding layer and the second thermoelectric element. 
However, Liao et al. also discloses various configurations for a thermoelectric material (see figs. 15-18), in which a diffusion barrier layer or a multilayer of diffusion layer is disposed on each end of a thermoelectric material (’56, see figs. 15-16 and 18), or both a diffusion barrier layer (1354 and 1352) and a bonding layer (1370 and 1360) are disposed on each end of a thermoelectric material (1356, see fig. 17, [0048]). In the embodiment having both the diffusion barrier layer and the bonding layer being disposed on each end of a thermoelectric material as shown in fig. 16, Liao et al. teaches the diffusion barrier layer are composed of material layer that different components and concentration capable of effectively blocking the interdiffusion of material components at the two sides (of the thermoelectric material) and reducing stress and solving the issue of CTE mismatch ([0048]).  
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the claimed invention to modify the stacked thermoelectric elements in figs. 7, 11 and 14 of Liao et al. by forming both a diffusion barrier layer and a bonding layer at the inner end of each of the first and second thermoelectric element such that each end of each first and second thermoelectric element has both diffusion barrier layer and bonding layer as shown in fig. 17, because Liao et al. explicitly suggests doing so to allow the diffusion barrier layer of different material components and concentration capable of effectively blocking the interdiffusion of material components at the two sides (of the thermoelectric material) and reducing stress and solving the issue of CTE mismatch (or coefficient of thermal expansion mismatch, [0048]). 
In such modification, the combining of inner bonding layers of the first and the second thermoelectric element corresponds to instant first bonding layer, the diffusion barrier layer on the inner end of the first thermoelectric element (‘56AH and ‘56BH) corresponds to instant third diffusion barrier layer, the diffusion barrier layer on the inner end of the second thermoelectric (‘56AL and ‘56BL) corresponds to instant fourth diffusion barrier layer. As such, the first thermoelectric material (‘56AH and ‘56BH) is electrically connected to the first electrode (’40) at the top end (see figs. 7, 11 and 14) and connected to a first bonding layer at the bottom/inner end, the second thermoelectric element (‘56Al or ‘56BL) is connected to the first bonding layer at the inner/top end and electrically connected to the second electrode (’30) at the bottom end (see figs. 7, 11 and 14), a third diffusion barrier layer (e.g. diffusion barrier on the inner end of the first thermoelectric element ‘56AH and ‘56BH) is disposed between the first bonding layer (e.g. combination of the inner bonding layers) and the first thermoelectric material (‘56AH and ‘56BH) and a fourth diffusion barrier layer (e.g. the diffusion barrier layer on the inner end of the second thermoelectric element ‘56Al and ‘56BL) is disposed between the first bonding layer and the second thermoelectric material (‘56AL and ‘56BL).
2) Liao et al. teaches using skutterudite-based material (e.g. CoSb3) and BiTe-based material (e.g. Bi2Te3) for the thermoelectric materials (’56, see [0024]). Liao et al. also teaches selecting the thermoelectric materials according to a desired temperature terminals (or ranges) in suitable material system to satisfy the actual application requirement to improve the output performance of the thermoelectric module ([0031], [0038] and [0043]).
Liao et al. does not explicitly teach combining Skutterudite-based material and BiTe-based material such that the first thermoelectric element is Skutterudite-based thermoelectric element and the second thermoelectric element is a BiTe-based thermoelectric element.
Caillat et al. teaches combining Skutterudite-based material (see Skutterudite and CoSb3 in fig. 1) and BiTe-based material (see Bi0.4Sb1.6Te3 and Bi2Te2.95Se0.05 in fig. 1) to increase the average thermoelectric figure of merits of the legs that allows operating over relatively large temperature gradient (373-973K, see fig. 1) to improve efficiency of the unicouple device (or the thermoelectric module, see [0012]) in a deep space mission, industrial processes, vehicle exhaust applications (see [0010]), such that the first thermoelectric element (or the top thermoelectric material) is a Skutterudite-based thermoelectric element and the second thermoelectric element (or the bottom thermoelectric material) is a BiTe-based thermoelectric element (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. above by using Skutterudite-based material and BiTe-based material in each segment thermoelectric element such that the first thermoelectric element is a Skutterudite-based thermoelectric element and the second thermoelectric element is a BiTe-based thermoelectric element as taught by Caillat et al., because Caillat et al. teaches combining Skutterudite-based material and BiTe-based material would increase the average thermoelectric figure of merits of the legs that allows operating over relatively large temperature gradient to improve efficiency of the unicouple device (or the thermoelectric module), and Liao et al. explicitly suggests using Skutterudite-based material (e.g. CoSb3) and BiTe-based material (e.g. Bi2Te3) and combining thermoelectric materials to improve the output performance of the thermoelectric material.
3) Liao et al. does not teach the diffusion barrier layers each comprising at least one selected from the group consisting of hafnium (Hf), titanium nitride (TiN), zirconium (Zr) and Mo-Ti.
Tsuneoka et al. teaches using a material selected from hafnium (Hf), zirconium (Zr), mixture of molybdenum and titanium (or Mo-Ti) for the diffusion barrier layers ([0072]). Tsuneoka et al. also teaches such diffusion barrier layers (27) would prevent diffusion to increase the durability and the reliability of the thermoelectric direct conversion device (or the thermoelectric module, see [0071]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. by using hafnium (Hf), zirconium or mixture of molybdenum and titanium (or Mo-Ti) in the diffusion barrier layers such as the first, second, third and fourth diffusion barrier layers to prevent diffusion thereby increasing the durability and the reliability of the thermoelectric module as taught by Tsuneoka et al, and Liao et al. teaches using diffusion barrier layers to block interdiffusion between material molecules to prevent the thermoelectric conversion efficiency and an output performance of the thermoelectric module from being effected (see [0031], [0038] and [0043]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
4) Liao et al. teaches using utilizing silver for bonding (0020]). Liao et al. does not explicitly teach each of the first bonding layer, the second bonding layer and the third bonding layer is formed from a paste containing silver (Ag).
Kim et al. discloses using silver paste for bonding, or as adhesive agent) since it is the material that has excellent adhesive characteristics in addition to heat resistance ([0109]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. by using a paste containing silver (Ag), or silver paste, as taught by Kim et al. for each of the first bonding layer, the second bonding layer and the third bonding layer, because Liao et al. explicitly suggests utilizing silver for bonding and Kim et al. teaches silver paste has excellent adhesive characteristics in addition to heat resistance ([0109]).

Regarding claim 9, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches the plurality of thermoelectric elements comprising a first thermoelectric element of p-type semiconductors and a second thermoelectric element of n-type semiconductors (see figs. 6, 9 and 13).

Regarding claim 15, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches using hot source and cool source to connect to the substrates ([0031], [0038], and [0043]) and thermoelectric module using hot source (e.g. hot source such as waste heat) is for power generator (see claims 1 and 17 above, or [0010] of Caillat et al.). In other words, the thermoelectric module of modified Liao et al. using hot source and cool source is a thermoelectric generator (or power generator) comprising the thermoelectric module. 

Regarding claims 26-29, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches using ceramic as a protection structure to prevent material properties from being affected by oxidation and volatilization occurred in the thermoelectric material under intermediate/high temperature load ([0019]).
Liao et al. does not explicitly disclose using ceramic for the protection structure such as the first and second substrates (’20 and ’10).
Tsuneoka et al. discloses using heat conductive ceramic such as alumina for the first substrate (or top insulating plate/substrate 7, fig. 1B, [0045]) and ceramic such as alumina or aluminum nitride for the second substrate (or the bottom insulating plate/substrate 8, fig. 1B) from the view point of stability of insulation resistance ([0054]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the thermoelectric module of modified Liao et al. by utilizing ceramic such as alumina for the first substrate and ceramic such as alumina or aluminum nitride as taught by Tsuneoka et al., because Liao et al. explicitly suggest using ceramic for the protection structure to prevent material properties from being effected by oxidation and volatilization occurred in the thermoelectric material under intermediate/high temperature load, and Tsuneoka et al. teaches using ceramic for conducting heat and stability of insulation resistance.
Alternatively, claims 1, 9, 15, 23, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2016/0163950) in view of Caillat et al. (US 2002/0014261), and further in view of Kasichainula (US 2015/0162517).
Regarding claims 1, 23 and 24, Liao et al. discloses a thermoelectric module (700 in fig. 7, 400 in fig. 11, 900 in fig. 14) comprising;
a first substrate (720, fig. 7, 420 in fig. 11, 920 in fig. 14) provided with a first electrode (740 in fig. 7, 440 in fig. 11, 990 in fig. 14, [0031-0032], [0038-0039], [0043-0045], also see [0020-0025] as Liao et al. discloses ’20 is a substrate and ’40 is an electrode formed on substrate ’20);
a second substrate (710 in fig. 7, 410 in fig. 11, 910 in fig. 14) provided with a second electrode (730A-B in fig. 7, 430A-B in fig. 11, 930A-B in fig. 14) and disposed opposite to the first substrate (720, 420 and 920, see figs. 7, 11 and 14, also see [0020-0025] as Liao et al. discloses ’10 is a substrate and ’30 is the electrode formed on substrate ’10);
a plurality of stacked thermoelectric elements (or columns shown in figs. 7, 11 and 14) being spaced apart and disposed between the first substrate (720 in fig. 7, 420 in fig. 11, 920 in fig. 14) and the second substrate (710 in fig. 7, 410 in fig. 11, 910 in fig. 14), each stacked thermoelectric element comprises: 
a first thermoelectric element (756AH and 756BH in fig. 7, 456AH and 456BH in fig. 11, 956AH and 956BH in fig. 14) electrically connected to the first electrode (740 in fig. 7, 440 in fig. 11, 990 in fig. 14),
a second thermoelectric element (756AL and 756BL in fig. 7, 456AL and 456BL in fig. 11, 956AL and 956BL in fig. 14) electrically connected to the second electrode (730A-B in fig. 7, 430A-B in fig. 11, 930A-B in fig. 14),
a second bonding layer (770 in fig. 7, 470 in fig. 11, 970 in fig. 14, see [0020-0025] as Liao et al. discloses ’70 is a bonding layer) connected to the first substrate (720 in fig. 7, 420 in fig. 11, 920 in fig. 14) and the first thermoelectric element  (756AH-BH, 456AH-BH, 956AH-BH, see figs. 7, 11 and 14), and
a third bonding layer (760 in fig. 7, 460 in fig. 11, 960 in fig. 14, see [0020-0025] as Liao et al. discloses ’60 is a bonding layer) connected to the second substrate (710, 410, 910) and the second thermoelectric material (756AL-BL, 456AL-BL, 956AL-BL); 
a first diffusion barrier layer (754 in fig. 7, 454 in fig. 11, 954 in fig. 14, see [0020-0025]) disposed between the second bonding layer (770 in fig. 7, 470 in fig. 11, 970 in fig. 14) and the first thermoelectric elements 756AH and 756BH in fig. 7, 456AH and 456BH in fig. 11, 956AH and 956BH in fig. 14), 
a second diffusion barrier layer (752 in fig. 7, 452 in fig. 11, 952 in fig. 14, also see [0020-0025]) disposed between the third bonding layer 760 in fig. 7, 460 in fig. 11, 960 in fig. 14) and the second thermoelectric element (756AL and 756BL in fig. 7, 456AL and 456BL in fig. 11, 956AL and 956BL in fig. 14).
1) Liao et al. the first thermoelectric element (or the first semiconducting material) is bonded to the second thermoelectric element (or the second semiconducting material) through a diffusion barrier layer (753 in fig. 7, 453 in fig. 11, or 953 in fig. 14), and the thermoelectric elements are sintered (or heating treatment) for boding the layers (see [0049] and claim 17).
Liao et al. does not disclose the first thermoelectric element bonded to the second thermoelectric element through a first bonding layer, a third diffusion barrier layer and a fourth diffusion barrier layer in figs. 7, 11 and 14 such that the first thermoelectric element is connected to the first bonding layer, the second thermoelectric element is connected to the first bonding layer, the third diffusion barrier layer is disposed between the first bonding layer and the first thermoelectric element, and the fourth diffusion barrier layer is disposed between the first bonding layer and the second thermoelectric element. 
However, Liao et al. also discloses various configurations for a thermoelectric material (see figs. 15-18), in which a diffusion barrier layer or a multilayer of diffusion layer is disposed on each end of a thermoelectric material (’56, see figs. 15-16 and 18), or both a diffusion barrier layer (1354 and 1352) and a bonding layer (1370 and 1360) are disposed on each end of a thermoelectric material (1356, see fig. 17, [0048]). In the embodiment having both the diffusion barrier layer and the bonding layer being disposed on each end of a thermoelectric material as shown in fig. 16, Liao et al. teaches the diffusion barrier layer are composed of material layer that different components and concentration capable of effectively blocking the interdiffusion of material components at the two sides (of the thermoelectric material) and reducing stress and solving the issue of CTE mismatch ([0048]).  
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the claimed invention to modify the stacked thermoelectric elements in figs. 7, 11 and 14 of Liao et al. by forming both a diffusion barrier layer and a bonding layer at the inner end of each of the first and second thermoelectric element such that each end of each first and second thermoelectric element has both diffusion barrier layer and bonding layer as shown in fig. 17, because Liao et al. explicitly suggests doing so to allow the diffusion barrier layer of different material components and concentration capable of effectively blocking the interdiffusion of material components at the two sides (of the thermoelectric material) and reducing stress and solving the issue of CTE mismatch (or coefficient of thermal expansion mismatch, [0048]). 
In such modification, the combining of inner bonding layers of the first and the second thermoelectric element corresponds to instant first bonding layer, the diffusion barrier layer on the inner end of the first thermoelectric element (‘56AH and ‘56BH) corresponds to instant third diffusion barrier layer, the diffusion barrier layer on the inner end of the second thermoelectric (‘56AL and ‘56BL) corresponds to instant fourth diffusion barrier layer. As such, the first thermoelectric material (‘56AH and ‘56BH) is electrically connected to the first electrode (’40) at the top end (see figs. 7, 11 and 14) and connected to a first bonding layer at the bottom/inner end, the second thermoelectric element (‘56Al or ‘56BL) is connected to the first bonding layer at the inner/top end and electrically connected to the second electrode (’30) at the bottom end (see figs. 7, 11 and 14), a third diffusion barrier layer (e.g. diffusion barrier on the inner end of the first thermoelectric element ‘56AH and ‘56BH) is disposed between the first bonding layer (e.g. combination of the inner bonding layers) and the first thermoelectric material (‘56AH and ‘56BH) and a fourth diffusion barrier layer (e.g. the diffusion barrier layer on the inner end of the second thermoelectric element ‘56Al and ‘56BL) is disposed between the first bonding layer and the second thermoelectric material (‘56AL and ‘56BL).
2) Liao et al. teaches using skutterudite-based material (e.g. CoSb3) and BiTe-based material (e.g. Bi2Te3) for the thermoelectric materials (’56, see [0024]). Liao et al. also teaches selecting the thermoelectric materials according to a desired temperature terminals (or ranges) in suitable material system to satisfy the actual application requirement to improve the output performance of the thermoelectric module ([0031], [0038] and [0043]).
Liao et al. does not explicitly teach combining Skutterudite-based material and BiTe-based material such that the first thermoelectric element is Skutterudite-based thermoelectric element and the second thermoelectric element is a BiTe-based thermoelectric element.
Caillat et al. teaches combining Skutterudite-based material (see Skutterudite and CoSb3 in fig. 1) and BiTe-based material (see Bi0.4Sb1.6Te3 and Bi2Te2.95Se0.05 in fig. 1) to increase the average thermoelectric figure of merits of the legs that allows operating over relatively large temperature gradient (373-973K, see fig. 1) to improve efficiency of the unicouple device (or the thermoelectric module, see [0012]) in a deep space mission, industrial processes, vehicle exhaust applications (see [0010]), such that the first thermoelectric element (or the top thermoelectric material) is a Skutterudite-based thermoelectric element and the second thermoelectric element (or the bottom thermoelectric material) is a BiTe-based thermoelectric element (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. above by using Skutterudite-based material and BiTe-based material in each segment thermoelectric element such that the first thermoelectric element is a Skutterudite-based thermoelectric element and the second thermoelectric element is a BiTe-based thermoelectric element as taught by Caillat et al., because Caillat et al. teaches combining Skutterudite-based material and BiTe-based material would increase the average thermoelectric figure of merits of the legs that allows operating over relatively large temperature gradient to improve efficiency of the unicouple device (or the thermoelectric module), and Liao et al. explicitly suggests using Skutterudite-based material (e.g. CoSb3) and BiTe-based material (e.g. Bi2Te3) and combining thermoelectric materials to improve the output performance of the thermoelectric material.
3) Liao et al. does not teach the diffusion barrier layers each comprising at least one selected from the group consisting of hafnium (Hf), titanium nitride (TiN), zirconium (Zr) and Mo-Ti, nor do they teach each bonding layer is formed from a past containing silver (Ag).
Kasichainula discloses using titanium nitride for the first, second, third and fourth diffusion barrier layers (214 and 216, see exploded cell view 260 in fig. 2, [0052-0053). Kasichainula also discloses using conductive adhesive epoxy based upon metallic compound such as silver for bonding between the materials ([0054], fig. 4). The conductive adhesive epoxy based upon metallic compound such as silver of Kasichainula corresponds to the claimed a paste containing silver (Ag).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric module of modified Liao et al. by using titanium nitride for the first, second, third and fourth diffusion barrier layers as taught by Kasichainula, because Kasichainula teaches such material would prevent the corruption (e.g. diffusion, sublimation, etc.) of one layer by another ([0052]) as well as assists in the bonding of the thermoelectric layer ([0053]). 
In addition, it would have been obvious to one skilled in the art at the time the invention was made to have utilized a paste containing silver (Ag), or conductive adhesive epoxy based upon metal compound such as silver, as taught by Kashichainula, because Liao et al. explicitly suggests utilizing silver for bonding (see [0020] and claim 13 of Liao et al.) and such utilization would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 9, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches the plurality of thermoelectric elements comprising a first thermoelectric element of p-type semiconductors and a second thermoelectric element of n-type semiconductors (see figs. 6, 9 and 13).

Regarding claim 15, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches using hot source and cool source to connect to the substrates ([0031], [0038], and [0043]) and thermoelectric module using hot source (e.g. hot source such as waste heat) is for power generator (see claims 1 and 17 above, or [0010] of Caillat et al.). In other words, the thermoelectric module of modified Liao et al. using hot source and cool source is a thermoelectric generator (or power generator) comprising the thermoelectric module. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Liao et al. (US 2016/0163950) as applied to claim 15 above, and further in view of Cauchy (US Patent 4,520305).
Regarding claim 16, modified Liao et al. discloses a thermoelectric generator as in claim 15 above, wherein Liao et al. teaches using hot source and cold source (see [0031], [0038] and [0043] of Liao et al.).
Modified Liao et al. does not explicitly show the hot source to be at least one high temperature block and the cold source to be a low temperature block connected to the thermoelectric module at a side surface opposite to the high temperature block, and a heat dissipating member disposed in the high temperature block and the low temperature block.
Cauchy shows a thermoelectric generator (or the thermoelectric generating system, see title) includes a high temperature block (or heating plate 31 in figs. 4A and 10, or 32AE and 32B connecting to heat source HS in fig. 11) and a low temperature block (cooling plate 32 in fig. 4A, cooling plate 32 and 152, fig. 10, or 32B and 32AE at cold source HA in fig. 11) at a side surface opposite to the high temperature block (see figs. 4A and 10-11), and a heat dissipating member (e.g. fins for heating plate 31 in fig. 4A and liquid passage for cooling plate 32 in fig. 4A, fins for both heating and cooling plate in fig. 10, and liquid/medium passages/pipes in fig. 11) disposed in the high temperature block (e.g. heating plate) and the low temperature block (e.g. heating plate). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Liao et al. by including a high temperature block (or the hot source including the heating plate and the corresponding heat dissipating member) and the low temperature block (or cold source including the cooling plate and the corresponding heat dissipating member) as taught by Cauchy, because Liao et al. explicitly suggests including a high temperature block (or hot source) and a low temperature block (or cold source) and Cauchy teaches using temperature blocks (or hot source and cold source) would provide a thermoelectric electric generating system of relatively simple construction, relatively low capital cost, and long operating life, which can be implemented with few or no moving parts, which is suitable to portable or remote use in primitive areas of the world, and which should have a relatively long operating life with little or no maintenance requirement (see col. 2, lines 17-25 of Cauchy). 
Alternatively, claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over modified Liao et al. (US 2016/0163950) as in claim 1 of paragraph 7 above, and further in view of Tsuneoka et al. (US 2006/0118159).
Regarding claims 26-29, modified Liao et al. discloses a thermoelectric module as in claim 1 above, wherein Liao et al. teaches using ceramic as a protection structure to prevent material properties from being affected by oxidation and volatilization occurred in the thermoelectric material under intermediate/high temperature load ([0019]).
Liao et al. does not explicitly disclose using ceramic for the protection structure such as the first and second substrates (’20 and ’10).
Tsuneoka et al. discloses using heat conductive ceramic such as alumina for the first substrate (or top insulating plate/substrate 7, fig. 1B, [0045]) and ceramic such as alumina or aluminum nitride for the second substrate (or the bottom insulating plate/substrate 8, fig. 1B) from the view point of stability of insulation resistance ([0054]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the thermoelectric module of modified Liao et al. by utilizing ceramic such as alumina for the first substrate and ceramic such as alumina or aluminum nitride as taught by Tsuneoka et al., because Liao et al. explicitly suggest using ceramic for the protection structure to prevent material properties from being effected by oxidation and volatilization occurred in the thermoelectric material under intermediate/high temperature load, and Tsuneoka et al. teaches using ceramic for conducting heat and stability of insulation resistance.
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
Applicant submitted a figure (Fig. 1) and a table (Table 1) without mentioning the source of the figure and the table. The figure (Fig. 1) shows a stack including Ag bonding layer, NiP layer, Ti diffusion barrier, III-Te rich phase, Ag rich phase and BiTe layer. Table 1 shows the analysis of diffused elements in the leg junction (P-BiTe) using Ti diffusion barrier. Based on the figure and the table 1, Applicant argues that Liao discloses the diffusion barrier is made of nano-silver; and Applicant’s Ti diffusion barrier prevents the diffusion of silver in a bonding layer, while nano silver diffusion barrier of Liao is not.
The examiner replies that Applicant does not claim Ti diffusion barrier, but TiN is one material among others being claimed (see claim 1). Liao teaches using nano-silver for bonding (see [0020] and claim 13), Liao does not teach using only nano-silver for the diffusion barrier. Furthermore, the figure and the table do not show Applicant’s own invention at all, nor of any prior art.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP 2145 and MPEP 706.02.
The figure and table presented in the arguments are not disclosed in the specification, are not presented by way of an affidavit or declaration under 37 CFR 1.132, and are not directed to the claimed invention nor to any prior art. Therefore, the figure and the table submitted in Applicant’s arguments as well as Applicant’s arguments are not sufficient and not persuasive to show unexpected result to overcome the rejection of the claimed invention over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726